Citation Nr: 0636522	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  00-25 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of a fractured left femur, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to March 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veteran's claim for a rating 
in excess of 30 percent for service connected residuals of a 
fractured left femur.

On appeal the veteran has raised the issues of entitlement to 
service connection for a back disorder, secondary to 
residuals of a left femur fracture; and entitlement to 
increased evaluations for arthritis of each hip, status post 
bilateral total hip replacements. These issues, however, are 
not currently developed or certified for appellate review. 
Accordingly, they are referred to the RO for appropriate 
consideration. 

FINDING OF FACT 
Post operative residuals of a fractured left femur are not 
manifested by a fracture of the surgical neck with a false 
joint, or by a fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weightbearing 
preserved with the aid of a brace. 

CONCLUSION OF LAW 
The criteria for a disability rating in excess of 30 percent 
for post operative residuals of a fractured left femur have 
not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5255 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION 
The Veterans Claims Assistance Act of 2000 (VCAA) 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain. 
VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations. 38 
U.S.C.A. § 5103A. 
There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in August 2003 and March 2004 correspondence fulfill 
the provisions of 38 U.S.C.A. § 5103(a). An April 2006 
supplemental statement of the case provided notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal. 
The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits. In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted before the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible. Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute. The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence. Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal. Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication. ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development. The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file. Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim. 
Background 
The service medical records indicate that in March 1953, the 
veteran suffered a mid-shaft left femur fracture. An open 
reduction with fixation was accomplished with an 
intramedullary nail. In March 1954, the fixation device was 
removed. X-rays showed the fracture site to be well healed, 
and the veteran was ready to return to duty. 
Service connection was granted for the claimed disorder in 
July 1954. The current evaluation was assigned in March 1983. 
The veteran is receiving separate compensable awards for 
osteoarthritis, to include residuals of bilateral hip 
replacements. The Board does not have appellate jurisdiction 
over the ratings assigned those disorders, and they are not 
the subject of this appeal. 
The veteran was seen for a fee basis VA examination in July 
2000. He reported complaints of worsening pain, weakness, 
stiffness, swelling, inflammation, and abnormal motion. He 
described his pain as constant and excruciating. Physical 
examination revealed that the veteran could stand and walk 
normally. X-rays were not taken. The examiner did not report 
the presence of a false joint, or non union of the femur. 
In August 2004, Dr. David Mattingly of Longwood Orthopedic 
Associates reported the veteran was six and one-half months 
post-operative of a total left hip replacement. The doctor 
reported the veteran really had no pain with walking, and 
that all the pain below his knees went away. The doctor 
reported a normal gait, but the veteran still had some motion 
restrictions on the left side with flexion to 85 degrees, 
abduction to 20 degrees, and internal rotation 10 degrees. 
The veteran was able to tie his shoes, but had difficulty 
putting on a sock on the left, no problems on the right. 
In March 2005, the veteran underwent an examination with Dr. 
David Mattingly. It had been four years since his total right 
hip replacement and a little over a year since his left hip 
replacement. The veteran reported no pain and walked 
normally. The veteran was able to tie his shoes very 
comfortably on the right, struggles a little bit on the left. 
He reported being very active and really had no complaints. 
In March 2005 the veteran underwent a VA examination and 
reported recurrent bilateral hip pain. He stated he walked 
with a slight limp but was able to drive and walk a fair 
distance without too much difficulty. He stated his problem 
really consisted of being unable to try on stockings on his 
left foot because of his limitation of motion of his hips. X-
rays showed good alignment. 
The examiner diagnosed a left hip derangement which followed 
a fracture of the femur that was operated upon in the 
service; continued left hip problems with deterioration and 
associated osteoarthritis; a total hip replacement in 2004. 
Coexistent problems with his right hip were considered to be 
associated with left hip difficulties. The examiner opined 
that the veteran's service-connected injury to the left hip 
caused bilateral hip replacements, the left which was service 
connected in 2004 and the right in 2002. In view of the final 
results of his service-connected injuries, this was an on-
going problem which caused a permanent disability with 
limited range of motion, difficulty in walking, limp, and 
associated pain. 
In November 2005, the VA examiner reviewed the original 
injury which caused a left midshaft femur fracture. The 
examiner summarized the facts that the veteran underwent an 
insertion of an intramedullary rod to fixate the fracture 
fragments of the mid femur. The entrance of the rod was 
through the greater trochanter of his left femur and it was 
not involved in the fracture. The veteran subsequently 
developed considerable heterotopic calcifications around the 
greater trochanter due to the insertion of the rod. He also 
had heterotopic calcification at other sites. The veteran in 
1976 required a secondary operation to remove some of the 
heterotopic calcification including a large bony fragment 
around the greater trochanter. The veteran subsequently had 
no problems with loose motion at the site of the fracture nor 
were there any problems with healing at the fracture site. 
The veteran subsequently developed severe arthritis injured 
left femur sites and subsequently developed a problem with 
his right hip which was not involved in the original 
accident. 



Criteria 
The appellant has appealed the 30 percent rating assigned for 
post operative residuals of a fracture left femur. Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern. Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings. Francisco v. Brown, 
7 Vet. App. 55 (1994). 
The veteran's post operative residuals of a fractured left 
femur are rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5255. Diagnostic Code 5255 provides for assignment of ratings 
in evaluating impairment of the femur. A 30 percent disabling 
evaluation is warranted for impairment due to malunion of the 
femur with marked knee or hip disability. The Schedule 
provides for the assignment of a 60 percent evaluation for 
either fracture of the surgical neck of the femur with false 
joint; or for fracture of the shaft or anatomical neck of the 
femur with nonunion, without loose motion, weightbearing 
preserved with the aid of a brace. Id. 
When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting. DeLuca v. Brown, 8 Vet. App. 202 (1995). 
Further, 38 C.F.R. § 4.45 provides that consideration be 
given to weakened movement, excess fatigability, and 
incoordination. 
Analysis 
The Board again notes that the veteran is in receipt of a 
separate award of service connection for left hip 
osteoarthritis, and the rating assigned that disability is 
not currently before the Board. 
In this case a higher evaluation is not appropriate. A 60 
percent evaluation requires either fracture of the surgical 
neck of the femur with false joint, or a fracture of the 
shaft or anatomical neck of the femur with nonunion, without 
loose motion, weightbearing preserved with the aid of a 
brace. The veteran currently does not need a brace, and he 
does not show loose femur motion. In March 2005, the veteran 
reported to his private physician that he had no femur pain 
and walked normally. He was able to tie his shoes with a 
little bit of a struggle on the left. The veteran reported 
being very active. At a March 2005 VA examination x-rays 
showed good alignment. There was no evidence of nonunion, 
loose motion, and the record shows that the veteran can stand 
normally. Hence, an increased evaluation is not in order. 
In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, there is no evidence 
that femur related pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness. While the 
Board acknowledges the appellant's complaints of pain, the 
record shows that he is adequately compensated by the rating 
assigned for the left femur fracture residuals. 
Finally, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claims, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

ORDER 
Entitlement to an increased evaluation for post operative 
residuals of a fractured left femur is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


